DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-21 are allowed.

The following is an examiner’s statement of reasons for allowance:

Consider independent claim 1.  Sung et al teaches A method for manufacturing a refrigerator door, (abstract). the method comprising: 
assembling a display assembly with a touch sensor assembly; (paragraph 0089 display unit 100 may further include an input unit using a capacitance touch sensing method).
5attaching a cover display and the touch sensor assembly to a rear surface of a front panel; (abstract and paragraphs 0013 and 0089, display unit which includes the touch sensor and a cover sheet is disposed at a rear side of the front panel). 
attaching a frame to the front panel; (Fig. 2 and paragraph 0072 upper cap 60 coupled to an upper part of the front panel).
filling a foaming solution into a door except for a space defined inside the frame to form an insulation material; (fig. 3 and paragraph 0070 foaming space 40 in which a adiabatic material 41 is foamed). 
(Fig. 3 and paragraph 0072 display unit 100 may be accommodated in the upper cap 60). 

However Sung et al nor any of the other prior art of record teaches or renders obvious “wherein, based on the display assembly being assembled with the touch sensor assembly, a working rod is disposed on a sensor printed circuit board (PCB) to sequentially pass through punching holes of a spacer and punching holes of a conductive foil.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222.  The examiner can normally be reached on Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAYCE R BIBBEE/Examiner, Art Unit 2624            

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624